   Case: 1:17-cv-04385 Document #: 125 Filed: 10/10/19 Page 1 of 2 PageID #:1586




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    Eastern Division
 Eric A. Cohen,

                        Plaintiff,                    Case No. 1:17-cv-4385
                  v.                                  Honorable Sara L. Ellis
                                                      Magistrate Judge Sidney I. Schenkier
 Power Solutions International, Inc.,

                        Defendant.


                           JOINT STIPULATION OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Eric A. Cohen and Defendant Power

Solutions International, Inc., by and through their undersigned attorneys, hereby stipulate and

agree to dismiss with prejudice the Complaint in the above-captioned matter.



Dated: October 10, 2019                     Respectfully submitted,

BUCKLEY LLP                                 Ogletree, Deakins, Nash, Smoak & Stewart, P.C.

/s/ Christopher F. Regan                    /s/ Colleen Grace DeRosa
Christopher F. Regan                        (Signed by Christopher F. Regan with the Consent of
Thomas A. Sporkin                           Colleen G. DeRosa)
Timothy J. Coley                            Colleen Grace DeRosa (No. 6301589)
2001 M Street NW, Suite 500                 155 North Wacker Drive, Suite 4300
Washington, DC 20036                        Chicago, IL 60606
Telephone: (202) 349-8000                   (312) 558-3028
cregan@buckleyfirm.com                      colleen.derosa@ogletreedeakins.com
tsporkin@buckleyfirm.com                    Hal A. Shillingstad
tcoley@buckleyfirm.com                      225 South Sixth Street, Suite 1800,
                                            Minneapolis, MN, 55402
Scott Tadashi Sakiyama (No. 6302903)        (612) 336-6869
353 N. Clark Street, Suite 3600             hal.shillingstad@ogletreedeakins.com
Chicago, IL 60654
Telephone: (312) 924-9893                   Margaret H. Campbell
ssakiyama@buckleyfirm.com                   191 Peachtree Street, N.E., Suite 4800
                                            Atlanta, GA 30303
Counsel for Plaintiff Eric A. Cohen         (404) 881-1300
                                            margaret.campbell@ogletreedeakins.com

                                            Counsel for Defendant Power Solutions International, Inc.
   Case: 1:17-cv-04385 Document #: 125 Filed: 10/10/19 Page 2 of 2 PageID #:1586




                                CERTIFICATE OF SERVICE

       I hereby certify that I have this day served via ECF a true and correct copy of the

foregoing document to the following:

        Colleen Grace DeRosa
        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
        155 North Wacker Drive, Suite 4300
        Chicago, IL 60606
        (312) 558-3028
        colleen.derosa@ogletreedeakins.com

        Hal A. Shillingstad
        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
        225 South Sixth Street, Suite 1800,
        Minneapolis, MN, 55402
        (612) 336-6869
        hal.shillingstad@ogletreedeakins.com

        Margaret H. Campbell
        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
        191 Peachtree Street, N.E., Suite 4800
        Atlanta, GA 30303
        (404) 881-1300
        margaret.campbell@ogletreedeakins.com

        Counsel for Defendant Power Solutions International, Inc.


                                                     This, the 10th day of October, 2019

                                                     /s/ Christopher F. Regan




                                                2
